                  Case 3:17-cv-00108-GPC-MDD Document 1179-1 Filed 04/16/19 PageID.124182 Page 1 of
                                                         3



                  1    James A. Unger (SBN 325115)
                  2    (junger@bsfllp.com)
                       BOIES SCHILLER FLEXNER LLP
                  3    1999 Harrison Street, Suite 900
                  4    Oakland, CA 94612
                       Telephone: (510) 874-1000
                  5    Facsimile: (510) 874-1460
                  6
                       Attorneys for Nonparty MediaTek, Inc.
                  7
                  8
                  9
                                             UNITED STATES DISTRICT COURT
                  10
                                           SOUTHERN DISTRICT OF CALIFORNIA
L L P




                  11
                  12
F L E X N E R




                       IN RE: QUALCOMM LITIGATION              Case No. 3:17-CV-0108-GPC-MDD
                  13
                  14
                                                               DECLARATION OF JAMES A.
                  15                                           UNGER ON BEHALF OF
S C H I L L E R




                  16                                           NONPARTY MEDIATEK, INC. IN
                                                               SUPPORT OF ITS SECOND
                  17                                           ADMINISTRATIVE MOTION TO
                  18                                           SEAL CONFIDENTIAL
                                                               INFORMATION
B O I E S




                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
                       UNGER DECLARATION                             Case No. 3:17-CV-0108-GPC-MDD
                  Case 3:17-cv-00108-GPC-MDD Document 1179-1 Filed 04/16/19 PageID.124183 Page 2 of
                                                         3


                  1          I, James A. Unger, declare as follows:
                  2          1.     I am an associate at the law firm of Boies Schiller Flexner LLP,
                  3    representing Nonparty MediaTek, Inc. (“MediaTek”). I am an active member in
                  4    good standing of the California bar and am admitted to practice before this Court. I
                  5    have personal knowledge of the matters set forth in this declaration, or am informed
                  6    and believe them to be true, and if called upon as a witness could and would testify
                  7    competently to the matters herein.
                  8          2.     I respectfully submit this declaration in support of MediaTek’s Second
                  9    Administrative Motion to Seal Confidential Information. I have reviewed the
                  10   deposition designation referenced herein.
L L P




                  11         3.     On April 15, 2019, pursuant to the Court’s April 12, 2019 order [ECF
F L E X N E R




                  12   No. 1149], counsel for Apple Incorporated (“Apple”) provided notice that Apple and
                  13   the Contract Manufacturers (“CMs”) intend to use exhibits in the examination of
                  14   witnesses on April 17, 2019, that may contain MediaTek confidential information.
S C H I L L E R




                  15   Apple also provided notice of deposition designations, from the deposition testimony
                  16   of Finbarr Moynihan in this case, that they and the CMs expect to play at trial on
                  17   April 17, 2019.
B O I E S




                  18         4.     MediaTek moves to seal the testimony at the following designated lines
                  19   (“Designated Testimony”):
                  20
                  21    Deponent         Deposition         Information to    Type of          Explanation
                        Name             Date               Be Sealed         Information
                  22
                  23    Moynihan,        3/13/2018          409:22-410:4      Confidential     Confidential
                        John Finbarr                                          Customer         non-public
                  24                                                                           information
                  25
                  26
                             5.     In the Designated Testimony, Mr. Moynihan is asked to describe, and
                  27
                       describes, the contents of trial exhibit PTX003296. The Court granted MediaTek’s
                  28

                                                                   1
                       UNGER DECLARATION                                   Case No. 3:17-CV-0108-GPC-MDD
                  Case 3:17-cv-00108-GPC-MDD Document 1179-1 Filed 04/16/19 PageID.124184 Page 3 of
                                                         3


                  1    request to redact that exhibit to remove the name of a confidential prospective
                  2    customer. See [Dkt. No. 1172 at 30.] That same confidential prospective customer is
                  3    named and discussed in the Designated Testimony.
                  4           6.     Attached hereto with proposed redactions1 as Exhibit 1 is the relevant
                  5    excerpt of the transcript of the deposition testimony of Finbarr Moynihan in this case,
                  6    given on March 13, 2018.
                  7           7.     I declare under penalty of perjury that the foregoing is true and correct.
                  8    Executed this sixteenth day of April, 2019 in Oakland, California.
                  9
                  10                                                              By: /s/ James A. Unger
L L P




                  11                                                                    James A. Unger
F L E X N E R




                  12
                  13
                  14
S C H I L L E R




                  15
                  16
                  17
B O I E S




                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27   1
                        While not designated for trial, MediaTek also requests lines 410:5-410:10 not be displayed
                       publically or published.
                  28

                                                                        2
                       UNGER DECLARATION                                        Case No. 3:17-CV-0108-GPC-MDD
